993 F.2d 784
63 Empl. Prac. Dec. P 42,643
The CONE CORPORATION;  J.W. Conner & Sons;  BulgerContracting Co.;  Boyce Company;  S & EContractors, Inc.;  Woodruff & Sons,Inc.;  Suncoast UtilityContractorsAssociation,Plaintiffs-Appellants,Cone Constructors, Inc.;  Dallas 1 Construction &Development, Inc., Plaintiffs,v.HILLSBOROUGH COUNTY;  Frederick B. Karl, Defendants-Appellees.
No. 91-4194.
United States Court of Appeals,Eleventh Circuit.
June 7, 1993.

Herbert P. Schlanger, Atlanta, GA, for plaintiffs-appellants.
MacFarlane, Ferguson, Allison & Kelly, Claude H. Tison, Jr., Tampa, FL, for defendants-appellees.
Appeal from the United States District Court for the Middle District of Florida.  (No. 89-540-Civ-T-17A), Elizabeth A. Kovachevich, District Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion February 8, 1993, 11th Cir., 1993 983 F.2d 197)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, and CARNES, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on plaintiffs-appellants' suggestion of rehearing en banc, and a majority of the judges of this court in active service having voted in favor thereof,
IT IS ORDERED that the above cause shall be reheard by this court sitting en banc.   The previous panel's opinion 983 F.2d 197, is hereby VACATED.



*
 Senior U.S. Circuit Judge John C. Godbold has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)